Citation Nr: 1120700	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  08-03 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus due to herbicide exposure.

2.  Entitlement to service connection for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served in the U.S. Army National Guard from 1961 through 1965, and served in the U.S. Army Reserves from 1965 through 1967.  He had at least one period of active duty for training (ACDUTRA) from December 1961 through June 1961.  He had active service in the U.S. Army from April 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for diabetes mellitus and for degenerative joint disease of the left knee.  In March 2011, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of the Vietnam during the Vietnam era or along the Korean demilitarized zone from April 1968 through August 1971.

2.  Resolving any doubt in favor of the Veteran, the evidence establishes he was exposed to herbicides while stationed on Johnston Island from November 1977 through July 1978.

3.  There is competent evidence of a current diagnosis of diabetes and the competent evidence establishes that the Veteran takes oral medication for his diabetes.

4.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's degenerative joint disease of the left knee may be related to his military service; in addition, left knee arthritis was not manifested within one year after the Veteran's active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Degenerative joint disease of the left knee was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United States Supreme Court (Supreme Court) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2006 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the November 2006 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA examination to determine whether his left knee degenerative joint disease may be related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and there is an indication that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection, there is competent medical evidence of a current left knee disability.  There is, however, no competent evidence of record (other than the Veteran's lay assertions) showing that his left knee disability may be related to service.  Although he has contended that his degenerative joint disease of the left knee was incurred in service when he injured his knee, his lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis or etiology) requiring special experience or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While he has reported having left knee pain since he injured his knee during active service, the competent medical evidence of record does not support these contentions.  Moreover, the Board finds insufficient evidence of an event, disease, or injury in service upon which a VA examiner's opinion could be based to establish an etiology related to service to support this claim.  In that regard, the Veteran claims he injured his left knee in service, but claims that this was incorrectly noted (in multiple treatment records and a report of an x-ray) as his "right knee" rather than his left knee.  Thus, the Veteran's own assertions as to a relationship between the claimed left knee disorder and service, have been insufficiently specific, have been unsupported by corroborating evidence, and have herein been found to be outweighed by the absence of documented complaints or prior assertions of claimed disability, despite ample opportunity for the Veteran to provide support or greater specifics to support his assertions. 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  As noted above, a VA examination was not scheduled for the claim for service connection for degenerative joint disease of the left keen, as such examination was deemed not necessary in order for the Board to adjudicate this claim.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

1.  Diabetes Mellitus

a.  Factual Background

Service personnel records show that the Veteran was assigned to the 267th Chemical Co. on Johnston Island from November 1977 through October 1978.

A prescription form dated in May 2006 showed that Veteran had a diagnosis of "250.00".  A prescription card for the Veteran, dated in May 2006, showed that he was prescribed Metformin, once daily, by Dr. Sorg.  

Received from the Veteran in June 2006, was a statement in which he indicated he had diabetes type II.  

In support of his claim, the Veteran has submitted numerous excerpts from the internet, including the following:  "Paradise Lost: Tropical Paradise or Chemical Wasteland?  Ten Years of Chemical Weapons Destruction Comes to an End in the Pacific"; a Wikipedia article regarding Johnston Atoll; and an article regarding weapons of mass destruction on Johnston Atoll.  

In addition, the Veteran submitted a copy of a letter dated in April 2004 from Congressman Lane Evans, the Ranking Democratic Member on the House Committee on Veterans' Affairs, to then-VA Secretary Anthony Principi, regarding alleged exposure on Johnston Island.  In this letter, Congressman Evans, sought establishment of a presumption of herbicide exposure for all veterans who served on Johnston Island in the North Pacific between 1971 and 1977.  

In a November 19, 2004 letter, former VA Secretary Anthony Principi advised Congressman Evans that the presumption of exposure was not warranted for veterans who served on Johnston Island.  That determination was based on an analysis that indicated that the government's storage of herbicides on Johnston Island did not raise the same identification concerns as presented in Vietnam.  Rather, the VA Secretary stated that the storage of herbicides on Johnston Island was more closely associated with the storage of herbicides at military installations in the United States and the spraying that occurred along the Korean DMZ in the late 1960s.  The VA Secretary added that very few veterans who served on Johnston Island had duties that involved the direct handling of herbicides.  Accordingly, for veterans who served on Johnston Island in the North Pacific, between 1971 and 1977, exposure to herbicides must be verified through evidence developed during the adjudication of the claim; a presumption of herbicide exposure has not been established by VA.  

With the November 2004 letter, the VA Secretary enclosed a fact sheet regarding Agent Orange on Johnston Island, which indicated that approximately 1.5 million gallons of Agent Orange were stored on Johnston Island between April 1972 and September 1977, when they were incinerated at sea; that the entire inventory of Agent Orange was screened daily for leaks; that leaking drums were redrummed on a weekly basis; that fresh spillage was absorbed and surface soil was scraped and sealed; that between 1974 and 1977 the equivalent of the contents of 405 drums was leaked; that the floor of the storage area was comprised of dense coral to which the leaked Agent Orange was literally bound, providing little opportunity for the Agent Orange to become airborne; that soil samples in 1974 revealed that herbicide contamination was not detected outside of the storage yard except in close proximity to the redrumming operation; and that a 1978 Air Force Land-Based Environmental Monitoring study concluded that no adverse consequences of the minimal release of Agent Orange into the Johnston Island environment was observed during the redrumming operation.  

Results of laboratory testing conducted at Elk Regional Health Center showed that in May 2004 the Veteran's hemoglobin level was 6.8, and the reference range was non-diabetic <6.0, and diabetic goal <7.0.  In February 2006, his hemoglobin level was 7.4, and was 6.3 in July 2006.  

Treatment records from Dr. Sorg showed that in February 206, the Veteran's sugar was noted to be up a little bit on his last blood work, and the diagnosis included probably hyperglycemic.  In July 2006, it was noted that the Veteran had been given some Glucophage at his last visit, and he was doing well on that prescription and was to be rechecked in three months.  Dr. Sorg noted talking to the Veteran about diabetic management.  

Included in the claims folder is an excerpt from M21-1MR, Part IV, subpart ii, 2.C.10.m, which pertains to the storage of herbicides on Johnston Island, and indicates that herbicide agents were stored in drums on Johnston Island in the north Pacific between April 1972 and September 1977.  It was noted that because military contractors were responsible for the inventory, few military personnel who had served on Johnston Island had duties involving the direct handling of herbicides, and that if a veteran alleged exposure to herbicides during service on Johnston Island, obtain verification of exposure on a factual basis.  

The Veteran submitted a report prepared in December 1987 by the Air Force Engineering & Services Center at Tyndall Air Force Base, which, in July 1986, utilized a thermal desorption/ultraviolet photolysis process to successfully treat soil (coral) contaminated with dioxin at a former "Herbicide Orange" site at Johnston Island.  It was noted that from 1972 through 1977, about 4 acres of the island were used to store 1.37 million gallons of Herbicide Orange in 55 gallon drums returned from Vietnam, and that the contamination resulted from earlier spills before the Herbicide Orange was destroyed in a separate program.  

Also submitted was an excerpt from an Air Force report concerning contamination of Johnston Island titled "An Ecological Assessment of Johnston Atoll".  In this excerpt, it was noted that in 1972 the US Air Force brought approximately 5.18 million liters of unused Herbicide Orange from Vietnam to Johnston Atoll for storage, and that during redrumming operations an estimated 113,400 kg accidentally leaked onto the soil of the former storage site on the northwest corner of Johnston Island.  It was also noted that this stock of Herbicide Orange was incinerated at sea in 1977, and that dioxin contamination of marine sediments was presumably caused by soil transport and liquid seepage into the adjacent reef area.  

In March 2011, the Veteran testified that he was exposed to herbicides while stationed on Johnston Island, claiming that Agent Orange (dioxin) leaked into the soil.  He claimed he was a military policeman in service, and that when he was under the 267th Chemical Company, they guarded the munitions stored on Johnston Island.  He testified he performed security for his depot, which included walking the island, and that he was exposed to herbicides by crawling over areas where there had been leakage, as well as from drinking water that was contaminated.  .  

At the hearing, the Veteran submitted several documents including photographs of Johnston Island, including photos which apparently show the leaking drums of Agent Orange stored on the island; a copy of a prior favorable Board decision regarding a similar claim by another veteran; several internet excerpts regarding Agent Orange on Johnston Island; and a document titled "Exhibit D" and "Summary Document, Agent Orange at Johnston Island", which discusses the long term effects of the Agent Orange which leaked from the drums stored on the island.  Therein, it was noted that the source of potable water on Johnston Island was from groundwater supplied by wells and process in a water treatment plant, but that Agent Orange contaminants have the ability to migrate away from an actual location via river channels and the food chain.  It was noted that if a leak occurred during a rain storm, or if there were unabsorbed herbicides on the ground during a rain storm, the transport of herbicides to a drainage ditch can occur.  

b.  Analysis

Certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

Effective February 24, 2011, VA amended its regulations (38 C.F.R. § 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  

When such a veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which disorders have been shown to be caused by exposure to Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption applies include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The above-listed disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

The Veteran contends he was exposed to herbicides while stationed on Johnston Island from November 1977 through October 1978.  He acknowledges that herbicides were stored in drums on Johnston Island between April 1972 and September 1977 -- prior to his service there -- but claims that during his stay on Johnston Island, including through his duties as a military policeman on Johnston Island, that he was exposed to herbicides that had leaked from these drums into the surrounding soil and water.  

Resolving any doubt in favor of the Veteran, in the present case, the Board finds that there has been sufficient verification that tends to show the Veteran was exposed to Agent Orange while stationed on Johnston Island.  As noted above, service records show that the Veteran was stationed on Johnston Island from November 1977 through October 1978.The Board accepts as credible his statements and testimony concerning his duty and activities while on Johnston Island.  The Board also notes the evidence the Veteran has submitted concerning residual soil contamination.  The preponderance of the evidence in this case, to include internet excerpts, the report of the Ecological Assessment of  Johnston Atoll prepared by the Air Force, and lay statements submitted by the Veteran, coupled with his credible testimony and other evidence of record, tends to establish the presence of Agent Orange on Johnston Island, as well as that there was leakage of the drums in which the Agent Orange was stored.  The fact that the veteran was stationed on Johnston Island where Agent Orange herbicide was present would strongly suggest that he was, in fact, exposed to such herbicides.

In the present case, while the Veteran has not established that he was personally exposed to any herbicides, there is sufficient evidence to imply that the Veteran was at least in the vicinity of the Agent Orange herbicide.  The evidence of record establishes that the veteran was on Johnston Island and that there were at least residuals of Agent Orange on Johnston Island and/or Agent Orange was stored on the island.  The Board finds that this evidence tends to establish that the Veteran was exposed to herbicide agents while serving on Johnston Island.  Thus, having resolved doubt in favor of the veteran, the Board concludes that there is sufficient verification that the Veteran was exposed to herbicide agents on Johnston Island.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, diabetes mellitus shall be service-connected if there is competent evidence that the diabetes mellitus became manifest to a degree of 10 percent or more any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).  A review of the competent evidence of record tends to show that diabetes mellitus has manifested to a degree of 10 percent or more after service.

In conclusion, the Board finds that there is sufficient evidence which verifies that the Veteran was exposed to Agent Orange while stationed on Johnston Island and there is competent evidence of diabetes mellitus manifested to a compensable degree after service.  It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  Accordingly, in resolving reasonable doubt in the Veteran's favor, the Board will exercise its discretion to find that the evidence is in relative equipoise, and will conclude that service connection for diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

2.  Degenerative Joint Disease of the Left Knee

The Veteran essentially contends he injured his left knee during active service, and, as a result, currently has degenerative joint disease of the left knee.

Where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service treatment records (STRs) show that in August 1978 the Veteran complained of right knee pain, and underwent an x-ray which revealed no bony pathology of the right knee.  He was placed on a physical profile due to right knee pain, and was to not run P.T. for two weeks.  

Post-service treatment records showed a November 1998 x-ray report which revealed mild degenerative change of the left knee.  

In his claim for service connection received in June 2006, the Veteran claimed he had a left knee condition that had an onset in 1967.  

In a statement received in June 2006, the Veteran reported that while serving at Johnston Atoll in approximately December 1967 or January 1968 he hit his left knee on a lightning rod during an alert, and claimed he had one to two months of physical therapy for this injury.  He reported he had no other injuries to this knee over the years, but had pain which kept getting worse, and he eventually had arthroscopic surgery on the left knee in 1990.  He claimed he still had pain and his left knee popped when he walked.  

In March 2011, the Veteran testified he injured his left knee in service, and received treatment for it, but that it was mistakenly reported as a right knee disability.  He testified that after his left knee injury in service, his knee bothered him when he walked, was sore, and swelled up.  He also claimed he had a wound on his knee, and that after that service his knee continued to bother him up until he had surgery in 1995.  He testified that he tried to get records for the doctor that he saw in the first few years after service, but that they had been destroyed.  

The Veteran essentially contends that he injured his left knee in service, and that he has had left knee problems since service.

With regard to current disability, the Board notes that there is competent medical evidence, dated in November 1998, showing that the Veteran has degenerative joint disease of the left knee.  What is missing from the record is competent evidence showing that the Veteran's left knee disability may be causally related to active service.  38 C.F.R. § 3.303.  In that regard, the Veteran has submitted no competent medical evidence supporting such a nexus, and, as noted above, a VA examination is not necessary in this matter.  There is no evidence of degenerative joint disease of the left knee within the first postservice year, so as to support a grant of service connection on a presumptive basis.

The Board recognizes that the Veteran has sincerely contended that his left knee arthritis is related to his active duty service.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, but the Board does not believe that the etiology of a left knee disability, such as arthritis, is subject to lay diagnosis.  Jandreau, supra.  That is to say, the Board finds no basis for concluding that a lay person would be capable of discerning whether a current left knee disability had an onset in service, in the absence of specialized training, and the Veteran has not established any specialized training for such qualifications.

Additionally, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, supra.  This would include weighing the absence of contemporary medical evidence against lay statements.  In that regard, the Board notes that in the STRs there are numerous notations regarding his right knee (including a treatment record, physical profile, and x-ray report), which tend to support a conclusion that this was not a typographical error.  Moreover, while the Veteran contends he has had left knee problems since an injury in service, in this regard, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, other than the Veteran's own assertions concerning his condition, there was no medical evidence that he had any let knee disorder until nearly 20 years after his separation from service. This is evidence that significantly weighs against the Veteran's claim.

The preponderance of the evidence is therefore against the claim of service connection for left knee degenerative joint disease.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for diabetes mellitus is granted.

Service connection for degenerative joint disease of the left knee is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


